1 Reported in 215 N.W. 863.
Upon the demand of the governor of South Dakota the governor of Minnesota issued his warrant for the rendition of the relator, Roy Rogers, as a fugitive from the justice of South Dakota. He was taken into custody. Upon his relation a writ of habeas corpus was issued by the Ramsey district court directed to E.J. Murnane, chief of police of St. Paul, who returned that he had delivered Rogers to the sheriff of Ramsey county on the governor's warrant. The sheriff, George H. Moeller, then returned that he held him in custody under the governor's warrant of rendition. The case was *Page 403 
tried on the writ and the return of the sheriff. The writ was quashed and the relator appealed.
1. The trial in this court on appeal is a trial de novo. G.S. 1923, §§ 9767, 9768. By stipulation the parties submitted the case on the testimony taken and proceedings had in the district court. The governor's original warrant is not produced as the statute contemplates it shall be. G.S. 1923, § 9746. What was alleged to be a true copy of the warrant is attached to the sheriff's return. There is no traverse of the return. In his verified petition for the writ the relator alleged that he was held on the governor's warrant issued upon the demand of the South Dakota authorities. There was no objection to the absence of the original warrant until after the submission of the case to this court by stipulation nor until the filing of the relator's brief. With the record so, the relator cannot urge successfully the failure to produce the original warrant as a ground for discharge from custody.
2. The question remaining is whether the relator is a fugitive from the justice of South Dakota. The warrant of the governor is presumptive evidence that he is, and the burden is upon the relator to prove clearly and satisfactorily that he is not.
The crime alleged is robbery committed in Huron, South Dakota, on June 8, 1927. The relator offered the testimony of four witnesses, in addition to that of his own, that he was then at a lake resort at Siren, Wisconsin. Three witnesses present at the robbery at Huron identify the relator as one of the participants.
No extended discussion is necessary. On interstate rendition the court does not try the issue of guilt or innocence. That is for the court of appropriate jurisdiction where the alleged crime was committed. Nor is the question of alibi one open for consideration if there is fair evidence that the relator was at the place of the crime at the time of it. These questions were considered by us in In re Sanders, 154 Minn. 41, 191 N.W. 391, where our prior cases are collected. There can be but one proper result. The writ should be quashed and the relator remanded to the custody of the sheriff.
Writ quashed. *Page 404 
                            AFTER REARGUMENT.
On October 21, 1927, the following opinion was filed: